OFFICIAL CORRESPONDENCE

After Final Entry
Applicant’s Remarks, filed 02 February 2022, after Final Office Action filed 10 December 2021 (hereinafter “Final Office Action”) have been entered. It is noted that no claim amendments have been submitted therewith.
Applicant’s arguments, see Remarks pp. 2, with respect to the objection to claim 1 previously set forth in the Final Office Action, are acknowledged. Upon second consideration by the Examiner, it appears that Applicant is correct in stating that the amendment cancelling “a” in the phrase “a the” was obscured during electronic filing. The objection is withdrawn.
Applicant’s remaining arguments have been fully considered by the Examiner but are not found persuasive. All of the rejections previously set forth in the Final Office Action are maintained herein.

Response to Arguments
First, it is noted that on pp. 3 of the Remarks, before the bulk of Applicant’s arguments presented thereafter, Applicant asserts, in relation to the desorption of sodium from the container (main body) surface, that said feature is absent from the prior art.
The Examiner respectfully disagrees. Applicant is directed to [0025, 0028] of Brozell, which states “at least a portion of the container 12 may be heated or annealed. In the illustration, the coated or uncoated lip 13 is heated using a flame, for example, an oxygen rich gas flame, for instance, a natural gas flame, an oxy-propane flame, or the like.” Brozell then states that temperature ranges of, for example, 260-315°C may be utilized to clean and oxidize the coated or uncoated lip. However, in the sentence immediately prior, a temperature of “greater than 180°C” is specified. Thereafter, the container may be cooled [0027] and subsequently rinsed [0028]. The rinsing step “may remove sodium and/or other impurities that 
As such, respectfully, it is the Examiner’s position that Brozell is explicitly and/or reasonably teaching that subjecting the glass container to a flame treatment as specified above, even at temperatures lower than specified for the flame treatment by Postupack/Keefer, and as disclosed by Applicant, were understood to remove sodium and other impurities from the glass, i.e., desorption of sodium ions. 

On pp. 4 of the Remarks, Applicant is generally asserting that the method as constructed by the Examiner in the grounds of rejection over Brozell in view of Postupack and Keefer would not have inherently resulted in the surface of the container body being desorbed of sodium, thereby yielding the coating film that is dense and has no pinholes.
Specifically, first, on pp. 4 and 5 of the Remarks, Applicant is arguing against the Brozell reference individually, stating that the flame treatment disclosed therein (that which is discussed supra) is “quite different from the method used by the present application and those of the secondary references to yield the claimed invention”; and further, that the flame treatment disclosed therein would not be sufficient for desorption of sodium.
However, it is noted that the grounds of rejection do not rely on Brozell for the aforesaid teaching of the flame treatment. Rather, Postupack is relied upon for the teaching of the flame treatment step while the containers are at high temperature (650°C or higher), with explicit motivation cited to do so (see 16-20 of the Final Office Action). Applicant is also directed to MPEP 2145(IV), which states that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Additionally, Applicant is directed to paragraphs 4-6 supra, of which indicate that Brozell recognized the removal, i.e., desorption of sodium from the glass due to the flame treatment.
For these reasons, Applicant’s arguments are not found persuasive.

Specifically, second, on pp. 6 of the Remarks, Applicant asserts that Postupack is teaching the flame treatment step [0060] is utilized to reduce defects in the glass, not to desorb sodium from a surface of the glass container; and that the temperature range specified by Postupack (greater than 650°C; or between 550-650°C) is significantly lower than that used in the method disclosed by Applicant. 
However, Applicant is first directed to MPEP 2144(IV), which states that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. Further, the Examiner notes that sufficient, proper motivation to modify Brozell as suggested by Postupack has been cited in the grounds of rejection.
Furthermore, in turning to Applicant’s specification, it is noted, at least from Table 1, that the conditions utilized by Applicant are identical or substantially identical to those disclosed in Postupack (also in view of the teachings of Keefer, given that the grounds of rejection are based on the combination thereof, as stated in MPEP 2145(IV)). Postupack [0060] is teaching flame polishing with the flame types disclosed in [0059] (where Keefer teaches flame temperatures therefor of from 1371-1926°C), for between 0.1-10 seconds, which raise the temperature of the container to between 550-650°C. Similarly, Table 1 indicates that a flame temperature of (utilizing example 1 as a reference) 1580°C was utilized for a contact time of 1 second, wherein the container body was at a temperature of 600°C (see also [0087, 0088] of Pre-grant Publication). 
For at least these reasons, Applicant’s arguments are not found persuasive.

Specifically, third, on pp 6 of the Remarks, Applicant asserts that Postupack [0058-0061] is teaching that the purpose of the flame treatment is for removal of defects caused by 
The Examiner respectfully disagrees. [0061] of Postupack refers to the subsequent spraying/dipping as an alternative embodiment that may be conducted instead of the flame polishing, i.e., Postupack does not require the salt solution contacting step. Further, while [0058, 0059] of Postupack does recite that the flame polishing may be conducted to raise the temperature of the glass container prior to subsequent salt spraying/dipping, which helps eliminates breakage, Postupack also explicitly recites an additional benefit – the healing of surface flaws in the glass surface [0059].
As stated supra, Postupack is not specifying the flame temperature, as asserted by Applicant, but rather, is specifying the temperature which the container surface is raised to, by said flame treatment.
For these reasons, Applicant’s arguments are not found persuasive.

Specifically, fourth, on pp. 7 of the Remarks, Applicant asserts that Brozell does not contain any disclose relative to removing imperfections in the glass container or enhancing ion exchange, i.e., that Brozell is not directed to the same subject matter of Postupack and/or the taught benefits of the flame treatment by Postupack, and thus the only reason for one of ordinary skill to modify the disclosure of Brozell with the teachings of Postupack results from improper hindsight reconstruction based on Applicant’s specification.
The Examiner respectfully disagrees. Both Brozell and Postupack are directed toward coated soda-lime glass containers having conventional tin or titanium oxide hot-end coatings applied on the outer surface(s) thereof. It is the Examiner’s position that Brozell and Postupack 
Further, Applicant has failed to identify what, if any, portion of the specification was improperly gleaned upon by the Examiner in reconstructing the claimed invention in the grounds of rejection. Applicant is directed to MPEP 2145(X)(A), which states that any judgement of obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art (before the effective filing date of the invention) and does not include knowledge gleaned only from Applicant’s disclosure, such reconstruction is proper. 
For these reasons, Applicant’s arguments are not found persuasive.

Specifically, last, on pp.7 and 8 of the Remarks, Applicant asserts that because the apparatus and flame treatment of Keefer are “entirely” different than that disclosed/taught by Brozell/Postupack, that one of ordinary skill in the art would not look to Keefer for the flame temperature; further stating that the flame temperature is disclosed by Postupack and significantly lower than Applicant’s disclosed temperature.
However, as set forth above, the flame temperature is not disclosed by Postupack; rather, the temperature which the surface of the container body is raised to by the flame is specified by Postupack. Further, Postupack specifies different flame types [0059], but not a specific temperature. 
In view of the foregoing, it is the Examiner’s position that one of ordinary skill in the art would seek out a teaching of a sufficient flame temperature for any of the combustible-gas mixtures taught by Postupack and/or Brozell, i.e., those of which are suitable for contacting glass articles for the purpose of removing surface defects, as taught by Postupack, of which is explicitly recited by Keefer as the purpose thereof [col 1]. 
For these reasons, Applicant’s arguments are not found persuasive.

Applicant remaining arguments presented on pp. 8 and 9 of the Remarks are believed to be summation of the argumentative points discussed supra by the Examiner and are therefore moot and/or not found persuasive in view of the reasons/discussion set forth above.

/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782